DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed on January 25, 2022 has been entered.  No claim(s) has/have been canceled or added.  Therefore, claim(s) 1-4, 6-7, 9-12, 14, 16-17 and 19 continue to be pending in the application.  

Claim Objections
Claim(s) 2, 9, 12 and 17 is/are objected to because of the following informalities:  
With respect to claim(s) 2, 12 and 17, “a thickness t1”  and “a radius r1” recited in the claims should read “the thickness t1”  and “the radius r1” as these terms were already introduced in claims 1, 11 and 16. 
With respect to claim 9, “a thickness t3”  should read “the thickness t3”  as it was already introduced in claim 1. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 6-7 and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holloway (US 2013/0026371, hereinafter “Holloway”, previously cited) or, alternatively, Holloway in view of Jang et al. (US 2010/0159248, hereinafter “Jang”).
Regarding claim 1, Holloway teaches in Figs. 1A-1C (shown below) and related text a semiconductor nanoparticles, a semiconductor nanoparticle (Fig. 1B) of the 5semiconductor nanoparticles comprising: 
a single core (i.e. luminescent core, Fig. 1B and ¶¶[0043] and [0047]) comprising a group III-II-V compound semiconductor (i.e. Holloway teaches that core can be made from IIIA-VA materials (e.g. AlInP, ¶[0047], which according to the instant application is a group III-II-V compound semiconductor (¶[0044] of the instant application as published)); 
a shell (i.e. passivating shell, Fig. 1B and ¶¶[0043] and [0050]) surrounding the single core;
a second shell (i.e. intermediate shell, Fig. 1B and ¶¶[0043] and [0050]) surrounding the shell, the second shell comprising a second compound semiconductor (¶[0050], where it is noted that selecting one of the compound semiconductor, such as, CdS for the second shell material from the shell materials disclosed by Holloway would have been within capabilities of one of ordinary skill in the art as it would amount to nothing more than selecting a known material based on its suitability for its intended purpose (MPEP § 2144.07)) different from the compound semiconductor (i.e. since Holloway discloses different materials for the core and shell materials, the second compound semiconductor used for the second shell would be different from the compound semiconductor); and 
a third shell (i.e. index matching shell, Fig. 1B and ¶¶[0043] and [0050]) surrounding the second shell, the third shell comprising at least one selected from the group consisting of Al2O3 (¶¶[0043] and [0050], where it is noted that selecting Al2O3 for the third shell material from the shell materials disclosed by Holloway would have been within capabilities of one of ordinary skill in the art as it would amount to nothing more than selecting a known material based on its suitability for its intended purpose (see MPEP § 2144.07)),  
wherein the shell comprises (i.e. first shell): a metal oxide and/or a metalloid oxide (¶[0050], where it is noted that selecting a metal oxide and/or a metalloid oxide, such as, Al2O3 or SiO2 for the third shell material from the shell materials disclosed by Holloway would have been within capabilities of one of ordinary skill in the art as it would amount to nothing more than selecting a known material based on its suitability for its intended purpose (MPEP § 2144.07)) having a bandgap of about 3.5 eV or more, and having a sum (ΔECB+ΔEVB) of a conduction 10 band offset (ΔECB) with the compound semiconductor comprised in the single core and B) with the compound semiconductor comprised in the single core of about 3 eV or more (it is noted that since Holloway discloses the same materials for the core and the shell as those disclosed by the Applicant (¶¶[0029], [0047] and [0050] of the specification as published), these materials would satisfy the claimed relationship), 
wherein the metal oxide and the metalloid oxide comprise at least one selected from the group consisting of SiO2 and Al2O3 (¶[0050], where it is noted that selecting Al2O3 or SiO2 for the shell material from the shell materials disclosed by Holloway would have been within capabilities of one of ordinary skill in the art as it would amount to nothing more than selecting a known material based on its suitability for its intended purpose (MPEP § 2144.07)), and
 the conduction band of the compound semiconductor is at lower energy than the conduction band of the metal oxide and the metalloid oxide, and the valence band of the compound semiconductor is at higher energy than the valence band of the metal oxide and the metalloid oxide (it is noted that since Holloway teaches the same materials for both the core and shell materials as those disclosed by the Applicant, these materials would satisfy the claimed relationship);
a ratio [(t1+t2+t3)/r1] of a total thickness (t1+t2+t3) of the first shell, the second shell, and the third shell to a radius r1 of the single core is in a range of about 0.1 to about 10 (i.e. Holloway teaches that radius r1 of the core is from about 0.5 to 125 nm or about 5 to 30 nm (¶[0051]) and thicknesses of the first, second and third shells, t1, t2, and t3 are in the range of about 1 to 30 nm or about 1 to 10 nm (¶[0056]), which would result in the ratio (t1+t2+t3)/r1 that overlaps the claimed range, where it would have been obvious to one of ordinary skill in the art to adjust the range disclosed by Holloway to include the claimed range as a routine skill in the art to discover optimum and/or workable ranges by routine experimentation (MPEP § 2144.05)).
a ratio [(t1+t3)/t2] of a total thickness (t1+t3) of the first shell and the third shell to the thickness t2 of the second shell is in a range of about 0.3 to about 5 (i.e. Holloway teaches thicknesses of the first, second and third shells in the range of about 1 to 30 nm or about 1 to 10 nm (¶[0056]) which would result in the ratio (t1+t3)/t2 that overlaps the claimed range, where it would have been obvious to one of ordinary skill in the art to adjust the range disclosed by Holloway to include the claimed range as a routine skill in the art to discover optimum and/or workable ranges by routine experimentation (MPEP § 2144.05)), and 
Reply to Office action of March 3, 2021a ratio (t1/t3) of a thickness t1 of the first shell to a thickness t3 of the third shell is in a range of about 0.1 to about 5 (i.e. Holloway teaches thicknesses of the first, and third shells in the range of about 1 to 30 nm or about 1 to 10 nm (¶[0056]) which would result in the ratio (t1/t3) that overlaps the claimed range, where it would have been obvious to one of ordinary skill in the art to adjust the range disclosed by Holloway to include the claimed range as a routine skill in the art to discover optimum and/or workable ranges by routine experimentation (MPEP § 2144.05)).


    PNG
    media_image1.png
    450
    612
    media_image1.png
    Greyscale



While Holloway, under a different interpretation from that used above, does not explicitly teach that the second compound semiconductor is different from the compound semiconductor, selecting a second compound semiconductor from the compound semiconductors disclosed by Holloway, such that the second compound semiconductor is different from the compound semiconductor would have been within the capabilities of one of ordinary skill in the art as a matter of design choice in order to form a nanoparticle with desired characteristics.  
Thus, since the prior art teaches all of the claimed elements the results would be predictable to one of ordinary skill in the art and, as such, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the invention pertains to select the second compound semiconductor from the compound semiconductors disclosed by Holloway such that the second compound semiconductor is different from the compound semiconductor in order to meet specific design requirements. 
(Figs. 4-7 and ¶[0087]).  Specifically, Jang teaches that III-II-V core material, such as, InZnP and IIIA-VA core material, such as, InP are equivalent core materials that can be used in a semiconductor nanoparticle in order to achieve a desired emission wavelength from the semiconductor nanoparticle (Figs. 4-7 and ¶[0087]).
	Thus, since the prior art teaches all of the claimed elements the results would be predictable to one of ordinary skill in the art and, as such, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the invention pertains to substitute a compound semiconductor comprising a group III-II-V compound semiconductor for a group III-V compound semiconductor for the core as such compound semiconductors were art-recognized equivalents.
Regarding claim 2 (1), Holloway or, alternatively, the combined teaching of Holloway and Jang discloses wherein a ratio (t1/r1) of a thickness (t1) of the shell to a radius (r1) of the core that is in a range of about 0.05 to about 5 (i.e. Holloway teaches that radius r1 of the core is from about 0.5 to 125 nm or about 5 to 30 nm (¶[0051]) and thicknesses of the first shell, t1, is in the range of about 1 to 30 nm or about 1 to 10 nm (¶[0056]), which would result in the ration (t1)/r1 that overlaps the claimed range, where it would have been obvious to one of ordinary skill in the art to adjust the range disclosed by Holloway to include the claimed range as a routine skill in the art to discover optimum and/or workable ranges by routine experimentation (MPEP § 2144.05)).
Regarding claim 3 (1), Holloway or, alternatively, the combined teaching of Holloway and Jang discloses wherein the core and the 20 shell have a lattice constant difference in a range of about -30 % to about 30 % (i.e. since Holloway discloses the same materials for the core and the shell as those disclosed by the Applicant, the lattice constant difference between the core and the shell will be in the claimed range).  
Regarding claim 6 (1), Holloway or, alternatively, the combined teaching of Holloway and Jang discloses wherein the second shell has an energy band gap which is wider than an energy band gap of the core by about 0.5 eV to about 4 eV (i.e. since Holloway disclose the same materials for the core and the second shell (¶¶[0047] and [0050]) as those disclosed by the Applicant (¶¶[0044] and [0061]) the energy band gap for the second shell would be wider than the energy band gap of the core).  
Regarding claim 7 (1), Holloway or, alternatively, the combined teaching of Holloway and Jang discloses wherein a ratio [(t1+t2)/r1] of 10a total thickness (t1+t2) of the shell and the second shell to the radius (r1) of the single core is in a range of about 0.3 to about 10 (i.e. Holloway teaches that radius r1 of the core is from about 0.5 to 125 nm or about 5 to 30 nm (¶[0051]) and thicknesses of the first and second shells, t1, t2, are in the range of about 1 to 30 nm or about 1 to 10 nm (¶[0056]), which would result in the ratio (t1+t2)/r1 that overlaps the claimed range, where it would have been obvious to one of ordinary skill in the art to adjust the range disclosed by Holloway to include the claimed range as a routine skill in the art to discover optimum and/or workable ranges by routine experimentation (MPEP § 2144.05)), and
 a ratio (t1/t2) of the thickness (t1) of the shell to the thickness (t2) of the second shell is in a range of about 0.1 to about 5 (i.e. Holloway teaches that thicknesses of the first and second shells, t1, t2, are in the range of about 1 to 30 nm or about 1 to 10 nm (¶[0056]), which would result in the ratio (t1/t2) that overlaps the claimed range, where it would have been obvious to one of ordinary skill in the art to adjust the range disclosed by Holloway to include the claimed range as a routine skill in the art to discover optimum and/or workable ranges by routine experimentation (MPEP § 2144.05)).
Regarding claim 9 (1), Holloway or, alternatively, the combined teaching of Holloway and Jang discloses wherein a thickness (t3) of the third shell is in the range of about 1 to 10 nm (Holloway, ¶[0056]) which is overlapping the claimed range of 0.5 nm to about 5 nm, where it would have been obvious to one of ordinary skill in the art to adjust the range disclosed by Holloway to include the claimed range as a routine skill in the art to discover optimum and/or workable ranges by routine experimentation (MPEP § 2144.05).
Regarding claim 10 (1), Holloway or, alternatively, the combined teaching of Holloway and Jang discloses wherein the semiconductor nanoparticle has a diameter in a range of about 3.5 nm to 90 nm (Holloway, ¶¶[0051] and [0056]) which overlaps the claimed range of 1 nm to about 20 nm, where it would have been obvious to one of ordinary skill in the art to adjust the range disclosed by Holloway to include the claimed range as a routine skill in the art to discover optimum and/or workable ranges by routine experimentation (MPEP § 2144.05).   

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable Holloway or Holloway and Jang, as applied to claim 1 above, and further in view of Sokolov et al. (US 2019/0334106, hereinafter, “Sokolov”, previously cited).
Regarding claim 4 (1), teaching of Holloway, or alternatively the combined teaching of Holloway and Jang was discussed above in the rejection of claim 1.  Holloway or Holloway and Jang, however, does not explicitly teach that the shell has a content of the metal oxide and/or the metalloid oxide continuously increasing from a 25boundary with the core toward a surface of the shell.  
Sokolov, in a similar field of endeavor, teaches forming a semiconductor nanoparticle that includes a shell that has a grated composition as an alternative shell composition (¶[0012]) to that which has a uniform composition as disclosed by Holloway. 
Thus, since the prior art teaches all of the claimed elements the results would be predictable to one of ordinary skill in the art and, as such, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill 

Claim(s) 11-12, 14, 16-17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable Holloway (US 2013/0026371, hereinafter “Holloway”, previously cited) in view of Kim et al. (US 2019/0163016, hereinafter “Kim `016,” previously cited).
Regarding claim 11, Holloway teaches in Figs. 1A-1C (shown above) and related text a display device (¶[0036]) comprising a semiconductor nanoparticle (Fig. 1B) of a 5semiconductor nanoparticles, the semiconductor nanoparticle comprising: 
a single core (i.e. luminescent core, Fig. 1B and ¶¶[0043] and [0047]) comprising a group III-II-V compound semiconductor (i.e. Holloway teaches that core can be made from IIIA-VA materials (e.g. AlInP, ¶[0047], which according to the instant application is a group III-II-V compound semiconductor (¶[0044] of the instant application as published));
a shell (i.e. passivating shell, Fig. 1B and ¶¶[0043] and [0050]) surrounding the single core and comprising a metal oxide and/or a metalloid oxide (¶[0050], where it is noted that selecting a metal oxide and/or a metalloid oxide, such as, Al2O3 or SiO2 for the shell material from the shell materials disclosed by Holloway would have been within capabilities of one of ordinary skill in the art as it would amount to nothing more than selecting a known material based on its suitability for its intended purpose (MPEP § 2144.07));
(i.e. intermediate shell, Fig. 1B and ¶¶[0043] and [0050]) surrounding the shell, the second shell comprising a second compound semiconductor (¶[0050], where it is noted that selecting one of the compound semiconductor, such as, CdS for the second shell material from the shell materials disclosed by Holloway would have been within capabilities of one of ordinary skill in the art as it would amount to nothing more than selecting a known material based on its suitability for its intended purpose (MPEP § 2144.07)) different from the compound semiconductor (i.e. since Holloway discloses different materials for the core and shell materials, the second compound semiconductor used for the second shell would be different from the compound semiconductor); and 
a third shell (i.e. index matching shell, Fig. 1B and ¶¶[0043] and [0050]) surrounding the second shell, the third shell comprising at least one selected from the group consisting of Al2O3, TiO2, MgO and ZnO (¶¶[0043] and [0050], where it is noted that selecting Al2O3 for the third shell material from the shell materials disclosed by Holloway would have been within capabilities of one of ordinary skill in the art as it would amount to nothing more than selecting a known material based on its suitability for its intended purpose (MPEP § 2144.07)),  
wherein the metal oxide and/or a metalloid oxide (e.g. Al2O3, SiO2, ¶[0050]) has a bandgap of about 3.5 eV or more, and having a sum (ΔECB+ΔEVB) of a conduction 10 band offset (ΔECB) with the compound semiconductor comprised in the single core and a valence band offset (ΔEVB) with the compound semiconductor comprised in the single core of about 3 eV or more (it is noted that since Holloway discloses the same materials for the core and the shell as those disclosed by the Applicant (¶¶[0029], [0047] and [0050] of the specification as published), these materials would satisfy the claimed relationship), 
wherein the metal oxide and the metalloid oxide comprise at least one selected from the group consisting of SiO2 and Al2O3 (¶[0050], where it is noted that selecting metal oxide and/or metalloid oxide, such as, Al2O3 or SiO2 for the shell material from the shell materials disclosed by Holloway would have been within capabilities of one of ordinary skill in the art as it would amount to nothing more than selecting a known material based on its suitability for its intended purpose (see MPEP § 2144.07)), and
the conduction band of the compound semiconductor is at lower energy than the conduction band of the metal oxide and the metalloid oxide, and the valence band of the compound semiconductor is at higher energy than the valence band of the metal oxide and the metalloid oxide (it is noted that since Holloway teaches the same materials for both the core and shell materials as those disclosed by the Applicant, these materials would satisfy the claimed relationship);
a ratio [(t1+t2+t3)/r1] of a total thickness (t1+t2+t3) of the first shell, the second shell, and the third shell to the radius r1 of the single core is in a range of about 0.1 to about 10 (i.e. Holloway teaches that radius r1 of the core is from about 0.5 to 125 nm or about 5 to 30 nm (¶[0051]) and thicknesses of the first, second and third shells, t1, t2, and t3 are in the range of about 1 to 30 nm or about 1 to 10 nm (¶[0056]), which would result in the ratio (t1+t2+t3)/r1 that overlaps the claimed range, where it would have been obvious to one of ordinary skill in the art to adjust the range disclosed by Holloway to include the claimed range as a routine skill in the art to discover optimum and/or workable ranges by routine experimentation (MPEP § 2144.05)).
a ratio [(t1+t3)/t2] of a total thickness (t1+t3) of the first shell and the third shell to a thickness t2 of the second shell is in a range of about 0.3 to about 5 (i.e. Holloway teaches thicknesses of the first, second and third shells in the range of about 1 to 30 nm or about 1 to 10 nm (¶[0056]) which would result in the ratio (t1+t3)/t2 that overlaps the claimed range, where it would have been obvious to one of ordinary skill in the art to adjust the range disclosed by Holloway to include the claimed range as a routine skill in the art to discover optimum and/or workable ranges by routine experimentation (MPEP § 2144.05)), and 
Reply to Office action of March 3, 2021a ratio (t1/t3) of the thickness t1 of the first shell to a thickness t3 of the third shell is in a range of about 0.1 to about 5 (i.e. Holloway teaches thicknesses of the first, and third shells in the range of about 1 to 30 nm or about 1 to 10 nm (¶[0051]) which would result in the ratio (t1/t3) that overlaps the claimed range, where it would have been obvious to one of ordinary skill in the art to adjust the range disclosed by Holloway to include the claimed range as a routine skill in the art to discover optimum and/or workable ranges by routine experimentation (MPEP § 2144.05)).
Holloway, however, does not explicitly teach that the display device comprises -48-1158311a display substrate, a light amount control layer on the display substrate and a color conversion layer on the light amount control layer and comprising semiconductor nanoparticles.
(Fig. 4, shown below) and related text a display device (300, Fig. 4 and ¶[0089]) comprising -48-1158311a display substrate (380, Fig. 4 and ¶[0089]), a light amount control layer on the display substrate (302, Fig. 4 and ¶[0089]) and a color conversion layer (200, Fig. 4, ¶[0089]) on the light amount control layer and comprising 5semiconductor nanoparticles (120, Fig. 4, ¶[0083]) in order to form a fully functional display device with improved emission properties (¶[0002]).

    PNG
    media_image2.png
    551
    499
    media_image2.png
    Greyscale


	Thus, since the prior art teaches all of the claimed elements, using such elements would lead to predictable results, and as such it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the invention pertains to include the display substrate, the light amount control layer on the display substrate and the color conversion layer comprising semiconductor nanoparticles on the light amount control layer disclosed by Kim `016 in 
Moreover, while Holloway, under a different interpretation from that used above, does not explicitly teach that the second compound semiconductor is different from the compound semiconductor, selecting a second compound semiconductor from the compound semiconductors disclosed by Holloway, such that the second compound semiconductor is different from the compound semiconductor would have been within the capabilities of one of ordinary skill in the art as a matter of design choice in order to form a nanoparticle with desired characteristics.  
Thus, since the prior art teaches all of the claimed elements the results would be predictable to one of ordinary skill in the art and, as such, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the invention pertains to select the second compound semiconductor from the compound semiconductors disclosed by Holloway such that the second compound semiconductor is different from the compound semiconductor in order to meet specific design requirements. 
Moreover, under a different interpretation from that used above, assuming that Holloway does not explicitly teach that the single core comprises a compound semiconductor comprising a group III-II-V compound semiconductor that includes at least one of the group III elements, such as, B, Al, Ga, In Tl, Nh, at least one of the group II elements, such as, Zn, Cd, Hg or Cn elements, and at least one of the group V elements, such as, N, P, As, Sb, Bi or Mc, substituting the group III-II-V compound semiconductor for the group IIIA-VA elements disclosed by Holloway would have been (¶[0050]).  Specifically, Kim `016 teaches that III-II-V core material, such as, InZnP and IIIA-VA core material, such as, InP and InGaP, are known equivalent core materials that can be used in a semiconductor nanoparticle in order to achieve a desired emission wavelength from the semiconductor nanoparticle (¶[0050]).
	Thus, since the prior art teaches all of the claimed elements the results would be predictable to one of ordinary skill in the art and, as such, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the invention pertains to substitute a compound semiconductor comprising a group III-II-V compound semiconductor for a group III-V compound semiconductor for the core as such compound semiconductors were art-recognized equivalents.
Regarding claim 16, Holloway teaches in Figs. 1A-1C (shown above) and related text a display device (¶[0036]) comprising a semiconductor nanoparticle (Fig. 1B) of a 5semiconductor nanoparticles, the semiconductor nanoparticle comprising: 
a single core (i.e. luminescent core, Fig. 1B and ¶¶[0043] and [0047]) comprising a compound semiconductor comprising a group III-II-V compound semiconductor (i.e. Holloway teaches that core can be made from IIIA-VA materials (e.g. AlInP, ¶[0047], which according to the instant application is a group III-II-V compound semiconductor (¶[0044] of the instant application as published)); 
a shell (i.e. passivating shell, Fig. 1B and ¶¶[0043] and [0050]) surrounding the single core and comprising a metal oxide and/or a metalloid oxide (¶[0050], where it is noted that selecting metal oxide and/or a metalloid oxides, such as, Al2O3 or SiO2 for the shell material from the shell materials disclosed by Holloway would have been within capabilities of one of ordinary skill in the art as it would amount to nothing more than selecting a known material based on its suitability for its intended purpose (MPEP § 2144.07);
a second shell (i.e. intermediate shell, Fig. 1B and ¶¶[0043] and [0050]) surrounding the shell, the second shell comprising a second compound semiconductor (¶[0050], where it is noted that selecting one of the compound semiconductor, such as CdS for the second shell material from the shell materials disclosed by Holloway would have been within capabilities of one of ordinary skill in the art as it would amount to nothing more than selecting a known material based on its suitability for its intended purpose (MPEP § 2144.07)) different from the compound semiconductor (i.e. since Holloway discloses different materials for the core and shell materials, the second compound semiconductor used for the second shell would be different from the compound semiconductor); and 
a third shell (i.e. index matching shell, Fig. 1B and ¶¶[0043] and [0050]) surrounding the second shell, the third shell comprising at least one selected from the group consisting of Al2O3, TiO2, MgO and ZnO (¶¶[0043] and [0050], where it is noted that selecting Al2O3 for the third shell material from the shell materials disclosed by Holloway would have been within capabilities of one of ordinary skill in the art as it would amount to nothing more than selecting a known material based on its suitability for its intended purpose (MPEP § 2144.07)),  
wherein the metal oxide and/or a metalloid oxide (e.g. Al2O3, SiO2, ¶[0050]) has a bandgap of about 3.5 eV or more, and having a sum (ΔECB+ΔEVB) of a conduction 10 CB) with the compound semiconductor comprised in the single core and a valence band offset (ΔEVB) with the compound semiconductor comprised in the single core of about 3 eV or more (it is noted that since Holloway discloses the same materials for the core and the shell as those disclosed by the Applicant (¶¶[0029], [0047] and [0050] of the specification as published), these materials would satisfy the claimed relationship), 
wherein the metal oxide and the metalloid oxide comprise at least one selected from the group consisting of SiO2 and Al2O3 (¶[0050], where it is noted that selecting Al2O3 or SiO2 for the shell material from the shell materials disclosed by Holloway would have been within capabilities of one of ordinary skill in the art as it would amount to nothing more than selecting a known material based on its suitability for its intended purpose (MPEP § 2144.07)), and
the conduction band of the compound semiconductor is at lower energy than the conduction band of the metal oxide and the metalloid oxide, and the valence band of the compound semiconductor is at higher energy than the valence band of the metal oxide and the metalloid oxide (it is noted that since Holloway teaches the same materials for both the core and shell materials as those disclosed by the Applicant, these materials would satisfy the claimed relationship);
a ratio [(t1+t2+t3)/r1] of a total thickness (t1+t2+t3) of the shell, the second shell, and the third shell to a radius r1 of the single core is in a range of about 0.1 to about 10 (i.e. Holloway teaches that radius r1 of the core is from about 0.5 to 125 nm or about 5 to 30nm (¶[0051]) and thicknesses of the first, second and third shells, t1, t2, and t3 are in the range of about 1 to 30 nm or about 1 to 10 nm (¶[0056]), which would result in the ratio (t1+t2+t3)/r1 that overlaps the claimed range, where it would have been obvious to one of ordinary skill in the art to adjust the range disclosed by Holloway to include the claimed range as a routine skill in the art to discover optimum and/or workable ranges by routine experimentation (MPEP § 2144.05)).
a ratio [(t1+t3)/t2] of a total thickness (t1+t3) of the shell and the third shell to a thickness t2 of the second shell is in a range of about 0.3 to about 5 (i.e. Holloway teaches thicknesses of the first, second and third shells in the range of about 1 to 30 nm or about 1 to 10 nm (¶[0056]) which would result in the ratio (t1+t3)/t2 that overlaps the claimed range, where it would have been obvious to one of ordinary skill in the art to adjust the range disclosed by Holloway to include the claimed range as a routine skill in the art to discover optimum and/or workable ranges by routine experimentation (MPEP § 2144.05)), and 
Reply to Office action of March 3, 2021a ratio (t1/t3) of a thickness t1 of the shell to a thickness t3 of the third shell is in a range of about 0.1 to about 5 (i.e. Holloway teaches thicknesses of the first, and third shells in the range of about 1 to 30 nm or about 1 to 10 nm (¶[0056]) which would result in the ratio (t1/t3) that overlaps the claimed range, where it would have been obvious to one of ordinary skill in the art to adjust the range disclosed by Holloway to include the claimed range as a routine skill in the art to discover optimum and/or workable ranges by routine experimentation (see MPEP § 2144.05)).
Holloway, however, does not explicitly teach that the display device is an organic light emitting display device that includes a base substrate, an organic light emitting 
Kim `016, in a similar field of endeavor, teaches in Figs. 8 and 9A-9B (Fig. 8 shown below) and related text, an organic light emitting display device (600, Fig. 8 and ¶[0120]) comprising a base substrate (610, Fig. 8 and ¶[0120]), 10an organic light emitting element (640, Fig. 8 and ¶[0120]) on the base substrate and a color conversion layer (630, Fig. 8 and ¶[0120]), comprising semiconductor nanoparticles (e.g. inorganic emission particle, 110a, Fig. 8 and ¶[0131]), on the organic light emitting element in order to form a fully functional organic light emitting display device with improved emission properties (¶[0002]).


    PNG
    media_image3.png
    623
    561
    media_image3.png
    Greyscale


	Thus, since the prior art teaches all of the claimed elements, using such elements would lead to predictable results, and as such it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill 
Moreover, while Holloway, under different interpretation from that used above, does not explicitly teach that the second compound semiconductor is different from the compound semiconductor, selecting a second compound semiconductor from the compound semiconductors disclosed by Holloway, such that the second compound semiconductor is different from the compound semiconductor would have been within the capabilities of one of ordinary skill in the art as a matter of design choice in order to form a nanoparticle with desired characteristics.  
Thus, since the prior art teaches all of the claimed elements the results would be predictable to one of ordinary skill in the art and, as such, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the invention pertains to select the second compound semiconductor from the compound semiconductors disclosed by Holloway such that the second compound semiconductor is different from the compound semiconductor in order to meet specific design requirements. 
Moreover, under a different interpretation from that used above, assuming that Holloway does not explicitly teach that the single core comprises a compound semiconductor comprising a group III-II-V compound semiconductor that includes at least one of the group III elements, such as, B, Al, Ga, In Tl, Nh, at least one of the (¶[0050]).  Specifically, Kim `016 teaches that III-II-V core material, such as, InZnP and IIIA-VA core material, such as, InP and InGaP, are known equivalent core materials that can be used in a semiconductor nanoparticle in order to achieve a desired emission wavelength from the semiconductor nanoparticle (¶[0050]).
	Thus, since the prior art teaches all of the claimed elements the results would be predictable to one of ordinary skill in the art and, as such, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the invention pertains to substitute a compound semiconductor comprising a group III-II-V compound semiconductor for a group III-V compound semiconductor for the core as such compound semiconductors were art-recognized equivalents.
Regarding claims 12 (11) and 17 (17), the combined teaching of Holloway and Kim `016 discloses wherein a ratio (t1/r1) of a thickness t1 of the shell to a radius r1 of the single core that is in a range of about 0.05 to about 5 (i.e. Holloway teaches that radius r1 of the core is from about 0.5 to 125 nm or about 5 to 30 nm (¶[0051]) and thicknesses of the first shell, t1, is in the range of about 1 to 30 nm or about 1 to 10 nm (¶[0056]), which would result in the ration (t1)/r1 that overlaps the claimed range, where it would have been obvious to one of ordinary skill in the art to adjust the range disclosed by Holloway to include the claimed range as a routine skill in the art to discover optimum and/or workable ranges by routine experimentation (see MPEP § 2144.05)).
Regarding claims 14 (11) and 19 (16), the combined teaching of Holloway and Kim `016 disclose wherein a ratio [(t1+t2)/r1] of 10a total thickness (t1+t2) of the shell and the second shell to the radius r1 of the single core is in a range of about 0.3 to about 10 (i.e. Holloway teaches that radius r1 of the core is from about 0.5 to 125 nm or about 5 to 30nm (¶[0051]) and thicknesses of the first and second shells, t1, t2, are in the range of about 1 to 30 nm or about 1 to 10 nm (¶[0051]), which would result in the ratio (t1+t2)/r1 that overlaps the claimed range, where it would have been obvious to one of ordinary skill in the art to adjust the range disclosed by Holloway to include the claimed range as a routine skill in the art to discover optimum and/or workable ranges by routine experimentation (see MPEP § 2144.05)), and
 a ratio (t1/t2) of the thickness t1 of the shell to the thickness t2 of the second shell is in a range of about 0.1 to about 5 (i.e. Holloway teaches that thicknesses of the first and second shells, t1, t2, are in the range of about 1 to 30 nm or about 1 to 10 nm (¶[0051]), which would result in the ratio (t1/t2) that overlaps the claimed range, where it would have been obvious to one of ordinary skill in the art to adjust the range disclosed by Holloway to include the claimed range as a routine skill in the art to discover optimum and/or workable ranges by routine experimentation (see MPEP § 2144.05)).


Response to Arguments
Applicant's arguments filed January 25, 2021 have been fully considered but they are either not persuasive or moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  With respect to claims 11 and 16, the Applicant argues that “Holloway does not disclose, teach, or suggest” the newly claimed feature and that “there is no apparent reason why a person having ordinary skill in the art at the time when the present application was effectively filed would have combined the disclosure of Holloway, Kim `016 and Sokolov in such a  way as to arrive at the presently claimed embodiments”.   The examiner respectfully disagrees.  As discussed above in the rejections of claims 1, 11 and 16 Holloway and/or Holloway together with Kim `016 disclose all of the claimed elements including “a single core comprising a compound semiconductor comprising a group III-II-V compound semiconductor” as either defined by the Applicant or as art recognized equivalent core materials”.  Accordingly, the combined teaching of Holloway and Kim `016 discloses all of the elements of the claims.

Relevant Prior Art
The following prior art is considered relevant to the invention but not relied upon in any of the rejections:
Houtepen et al. (US 2018/0327664) teaches that compound semiconductor materials comprising group III-V (e.g. InP) and group III-II-V (e.g. InZnP) compound semiconductors are art recognized equivalents (¶¶[0021] and [0032]).

Kim et al. (US 2018/0094190) discloses that Group III-V compounds include GaN, GaP, GaAs, GaSb, AlN, AlP, AlAs, AlSb, InN, InP, InAs, InSb, GaNP, GaNAs, GaNSb, GaPAs, GaPSb, AlNP, AlNAs, AlNSb, AlPAs, AlPSb, InNP, InNAs, InNSb, InPAs, InPSb, GaAlNP, GaAlNAs, GaAlNSb, GaAlPAs, GaAlPSb, GaInNP, GaInNAs, GaInNSb, GaInPAs, GaInPSb, InAlNP, InAlNAs, InAlNSb, InAlPAs, InAlPSb, and a combination thereof (¶¶[0103]-[0106]).
Won et al. (US 2019/0211260 and 2018/0163129) teaches that compound semiconductor materials comprising group III-V (e.g. InP) and group III-II-V (e.g. InZnP) compound semiconductors are art recognized equivalents (Won `260, ¶¶[0109] and [0113] and Won `129, ¶¶[0103]-[0177]). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANETA B CIESLEWICZ whose telephone number is 303-297-4232. The examiner can normally be reached 8:30 AM - 2:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 571-272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.B.C/           Examiner, Art Unit 2829                                                                                                                                                                                             

/SHAUN M CAMPBELL/           Primary Examiner, Art Unit 2829                                                                                                                                                                                             	3/18/2022